Citation Nr: 1002827	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  02-10 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder (GAD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a dental disability 
for both compensation and outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2007.  This matter was 
originally on appeal from rating decisions dated in August 
2001 and May 2003 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for 
depression, a right knee disability, left knee disability, 
and dental disability for treatment purposes are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  GAD is not related to active service.

2.  A back disability is not related to active service.

3.  The competent evidence does not establish that the 
Veteran has a dental disorder for which service-connected 
compensation may be granted.




CONCLUSIONS OF LAW

1.  GAD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for a dental 
disability for compensation purposes are not met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. § 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC) obtained VA medical records from June 
14, 2005 from Poplar Bluff VA Medical Center, obtained Social 
Security Administration (SSA) records, readjudicated the 
Veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's August 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in November 2001, January 
2003, May 2007, August 2007, and November 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination for dental claim in 
March 2001.  38 C.F.R. § 3.159(c)(4).  The March 2001 VA 
examiner addressed the etiology of the Veteran's dental 
disorder in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran.  The 
March 2001 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination with an 
opinion as to the etiology of his GAD or lumbosacral 
degenerative arthritis.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed for either 
of these issues because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to GAD and a back disorder, the first question 
that must be addressed, therefore, is whether incurrence of 
disease or injury is factually shown during service.  The 
Board concludes it was not.  The service treatment records 
are absent complaints, findings or diagnoses of any anxiety 
or back problems during service.  On the clinical examination 
for separation from service, the Veteran's psychiatric health 
and spine were evaluated as normal.  On the Report of Medical 
History completed in conjunction with the Veteran's 
separation examination, the Veteran specifically denied ever 
having excessive worry, nervous trouble of any sort, or 
recurrent back pain.  The Veteran also noted that he did not 
wear a brace or back support.  

The Board notes that in August 2002, the Veteran submitted a 
statement that he had a back injury as a result of bringing 
in a violent prisoner in approximately February 1974 at 
McAlester Naval Ammunition depot, Oklahoma.  The Veteran 
stated that he was required to wear a rigid back brace for 
approximately six months.  However, Sick Call treatment 
records from McAlester, Oklahoma show no treatment for any 
back problems.

Thus, there is no medical evidence that shows that the 
Veteran suffered from any anxiety or back disorder during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
lumbar spine arthritis was not until March 2001, nearly 
twenty seven years after the appellant's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his back disorder is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he engaged in certain activities in 
service and currently experiences certain symptomatology.   
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of 
objective evidence of any back problems until 1994, twenty 
years after service.  In addition, on the Veteran's 
application for compensation, the Veteran indicated that his 
lower back problems began in 1995 which is inconsistent with 
any assertions of back problems since discharge.  In 
addition, the record is devoid of objective evidence of any 
GAD until 2002, nearly thirty years after service.  As such, 
the Board finds that any assertions by the Veteran as to the 
continuity of symptomatology of his GAD or back disorder 
since service to be less than credible.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant has 
been diagnosed with GAD and degenerative arthritis of the 
lumbosacral spine.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
either of these disorders and the Veteran's military service.

However, no medical professional has ever related the 
Veteran's lumbosacral degenerative arthritis to his military 
service.  

With respect to GAD, it appears that Dr. R.T.M. has related 
the Veteran's GAD to posttraumatic stress disorder (PTSD) and 
an incident he reported in which he was investigating weapons 
being stolen from the armory and a contract was put out on 
him and another fellow Marine who was killed in December 
1973.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  In this case, however, service connection for PTSD 
was denied by the Board in August 2007.  

The Board notes that the Veteran reported at a May 2004 
informal hearing at the RO that he was standing six feet from 
M.B.S. when he was shot.  Similarly, the Veteran stated in 
May 2006 that he witnessed the shooting of a fellow Marine, 
M.B.S.  However, record of the investigation into the 
circumstances surrounding the fatal injury of M.B.S., shows 
that M.B.S. was fatally injured by one gunshot wound in the 
head fired by the on-coming post sentry for the 0200-0800 
relief.  The record also indicates that there were five 
others at the incident site at the time of the incident, one 
in the bathroom.  Two others Marines and two emergency 
responders arrived later.  None of these Marines, either at 
the site at the time of the accidental shooting or responding 
to the emergency, included the Veteran.  Thus, the evidence 
indicates that the Veteran did not witness the shooting of 
M.B.S.  As such, the Veteran's statements regarding this 
incident lack credibility.  As Dr. R.T.M.'s diagnosis of GAD 
was in no small part based on the Veteran's "incredible 
story about intrigue and murder with a hit man killing his 
coworkers and cover-up by the Marines", as the Veteran's 
statements regarding the incident lack credibility, any 
diagnosis and etiology opinion based on this information, is 
not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  In this case, the medical evidence does not show 
treatment or diagnosis of either back problems or anxiety 
until many years after service.  

Thus, the record is absent credible, competent evidence of 
in-service back injury or anxiety, evidence of lumbosacral 
degenerative arthritis within a year following service, 
credible evidence of continuity of symptomatology, and 
competent medical evidence of a nexus between service and GAD 
or between service and lumbosacral degenerative arthritis.  

With respect to the Veteran's dental claim, disability 
compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only and 
not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
4.150, 17.161.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  In order to be awarded service connection for 
compensation purposes for any of these conditions they must 
have been due to combat or trauma.  38 C.F.R. § 3.381(b).

The Veteran's service treatment records reveal that in June 
1972, the Veteran had three missing teeth, right upper 1, 
left upper 16, and left lower 17.  Teeth number 2, 15, and 18 
were carious and nonrestorable.  On June 28, 1972 and 
December 27, 1972, teeth number 2 and 18, respectively, were 
extracted.  In October 1973, the Veteran reported to the 
dispensary with complaint of tooth ache.  Left lower wisdom 
tooth appeared to be "absescent", and the gum and left side 
of jaw was swollen.  Ice pack to left jaw and Darvon were 
prescribed.   

The Veteran underwent VA dental and oral examination in March 
2001.  The Veteran reported that his teeth were extracted 
during military service and that implants were placed by a 
Navy dentist and that these implants later failed and were 
removed.  Physical examination showed that the Veteran was 
edentulous with replacements.  The examiner noted that there 
was no loss of motion, that masticatory function was nominal 
for denture wearer, and that alveolar ridges were adequate 
for conventional full dentures.  The examiner noted that 
other than the Veteran's statement, there was no evidence of 
loss of teeth or bone related to the Veteran's service.

In an August 2002 statement, the Veteran reported that in 
June 1972, he, along with a number of other recruits were 
marched to the Dental Dispensary and told they had a new 
dentist that needed practice pulling teeth.  Over a period of 
a week, without explanation, he had 16 teeth pulled.  The 
Veteran also reported that he still has occasional bone spurs 
coming out of his gums.  

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.

In this case, the Veteran is currently edentulous, but wears 
dentures.  There is no evidence of record that the Veteran's 
loss of teeth is the result of loss of substance of body of 
maxilla or mandible.  In addition, there is no evidence of 
record that the Veteran has a dental disorder such as chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, or bone loss due to trauma or disease as a 
result of combat or trauma.  Thus, entitlement to service-
connection for compensation purposes is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for GAD is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a dental disability for 
compensation purposes is denied.


REMAND

With respect to the issue of entitlement to service 
connection for depression, in a September 2007 statement, the 
Veteran reported that he was treated at VAMC John Pershing 
Poplar Bluff during 1987-1990 and from 1997 to 2007 for 
depression.  It does not appear that all of this evidence has 
been obtained and associated with the claims file.

With respect to the issue of entitlement to service 
connection for a left knee disability, a Veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence (1) 
that the disability existed prior to service and (2) was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the 
second requirement for rebutting the presumption of 
soundness, the government must show, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or that (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The Veteran's service medical records indicate that at 
enlistment in February 1972, clinical evaluation of the 
Veteran's lower extremities was normal.  The Veteran reported 
to Dispensary on May 23, 1973.  He had jumped off a dock and 
injured left knee.  He had pain in the left knee, good 
flexion, and slight swelling below knee.  The knee cap was in 
place with slight movement, the same as the right knee.  
Impression was "Football knee:  Contusion."  The Veteran 
was prescribed ice to left knee, elevation left knee, no 
prolonged standing or walking, light duty 24 hours.  The 
Veteran returned the next day and was treated for strain, 
left knee.  He was prescribed medication and told to elevate.  
He was placed on light duty for 3 days.  The Veteran returned 
on May 31, 1973 and treated for recurrent left knee strain.  
He was prescribed whirlpool 30 minutes daily for one week, an 
Ace wrap, and placed on limited duty for one week.  

Physical examination at separation in October 1974 revealed 
normal lower extremities.  On the Report of Medical History 
completed by the Veteran in conjunction with the separation 
examination, he noted that he had had "Trick" or locked 
knee.  The examiner elaborated "Occasionally Left knee 
"gives way" or "buckles"; secondary to football injury in 
high school EPTE.  Left knee also aggravated while in service 
and attended sick call one week, about April 1970."

The Board notes that the Veteran underwent VA examinations in 
March 2001 and November 2002.  However, pertinent questions 
were not addressed.  Thus, the Board finds that it has no 
alternative but to remand this issue for an additional 
medical opinion.

With respect to the issue of service connection for a right 
knee disability, throughout the pendency of this appeal, the 
Veteran's claim of service connection for a right knee 
disability has been adjudicated on a direct service 
connection basis.  In October 2005, the RO received the 
Veteran's statement claiming his right knee condition was 
secondary to the left knee condition.  Thus, the resolution 
of the claim for service connection for a left knee 
disability could have an effect upon the Veteran's claim for 
service connection for a right knee disability, and a Board 
determination on that claim is not warranted until 
development is completed on the other claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

With respect to the issue of service connection for a dental 
disability for outpatient treatment purposes, the 
determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2009).  Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  When service connection is warranted, it will be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  A Veteran with a service-connected 
noncompensable dental condition is classified as Class II, 
and entitled to one-time treatment for the condition, if 
application is made within a certain time period after 
service.  38 C.F.R. § 3.381(b).

The Board notes that in August 2002, the Veteran reported 
that the implants that were put in by the Navy dentist had to 
be removed by a civilian dentist within one year after being 
discharged from active duty through the Champus insurance in 
Mayfield, Kentucky because the implants became infected.  The 
Veteran reported on his application for compensation, 
received in 2001 that he had dental work done through a 
civilian dentist and paid by VA when he got out of service.

Thus, it appears that the Veteran has been provided this one-
time treatment pursuant to 38 C.F.R. § 3.381(b).  However, 
there is no evidence of this treatment.  Nevertheless, Class 
IIR (Retroactive) eligibility requires that a prior 
application for VA dental treatment have been made and 
treatment provided but were denied replacement of missing 
teeth.  See 38 C.F.R. § 17.161(f).  The Board finds that the 
Veteran should be provided an opportunity to submit the 
records of this post-service dental treatment or provide the 
required authorization so that VA may obtain these records on 
his behalf.   
 
Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any of the 
issues remaining on appeal that is not 
evidenced by the current record.  Of 
particular interest is the private dental 
treatment identified by the Veteran in 
August 2002.  If so, the Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  Copies of all VA treatment records 
from VAMC John Pershing Poplar Bluff from 
1987 to 1990 and from 1997 to the present 
for depression must be obtained and 
associated with the claims file.  If any 
of the above records have been retired to 
a federal records storage facility, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any right and left knee 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all current chronic right 
and left knee disorders and provide an 
opinion as to the following:     

a.  Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that a left knee disorder 
existed prior to service?  Please 
identify any such evidence with 
specificity.  

b.  If there is clear and unmistakable 
evidence that a left knee disorder 
existed prior to service, is there clear 
and unmistakable evidence that the left 
knee disorder did not increase in 
severity beyond the natural progression 
of the disease during service?  Please 
identify any such evidence with 
specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
c.  If the answer to either question a or 
b is "no," whether the current left 
knee disability is at least as likely as 
not related to the Veteran's military 
service?

d.  Whether it is at least as likely as 
not that any current right knee 
disability is related to the veteran's 
service or is proximately due to or been 
chronically worsened by the Veteran's 
left knee disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After ensuring that any actions 
needed to comply with the VCAA, including 
informing the Veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim for 
service connection for dental disability 
for treatment purposes, the case should 
be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


